 
EXHIBIT 10.2
 
Execution Version
 
THIS SENIOR SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS.




SENIOR SECURED PROMISSORY NOTE


 

$2,000,000.00
 May ___, 2014
Effective Date

 
FOR VALUE RECEIVED, Cosi, Inc., a Delaware corporation (the “Company”), promises
to pay to the order of AB OPPORTUNITY FUND LLC, a Delaware limited liability
company, or its registered assigns (“Lender”), the principal sum of Two Million
Dollars ($2,000,000) (the “Principal Amount”) with interest on the outstanding
principal amount accruing as set forth in Section 1. Interest shall commence
with the date hereof and shall continue on the outstanding principal of this
Senior Secured Promissory Note (this “Note”) as set forth in Section 1 until
paid in accordance with the provisions hereof.


1.           Interest.
 
(a)             Interest shall accrue on the outstanding Principal Amount at the
rate of nine percent (9%) per annum (computed on the basis of actual days
elapsed and a fiscal year of 364 days).
 
(b)             Accrued interest shall be payable semi-annually, in arrears, on
each successive six (6) month anniversary of the Effective Date. Notwithstanding
the foregoing, but provided the Company is not then in default pursuant to this
Note or any other Loan Document, the Company may elect to pay the interest due
for the first two (2) semi-annual interest payments following the Effective Date
by converting such interest amount to principal (the “PIK Right”), which
converted interest amount shall then be treated for all purposes as principal
under this Note, including that it shall incur interest; provided that, if the
Company elects to convert interest to principal pursuant to this Section 1(b),
such interest shall be deemed to have accrued at the rate of eleven percent
(11%) per annum (computed on the basis of actual days elapsed and a fiscal year
of 364 days).  The election of the PIK Right shall be made by written notice to
Lender not later than one (1) business day prior to the date such interest
payment is due, and the Company’s failure to so exercise the PIK Right shall be
deemed a waiver thereof.     
 
(c)             Upon any default pursuant to this Note or any other Loan
Document, this Note shall bear interest at the rate of the lesser of (i)
thirteen percent (13%) and (ii) such maximum rate of interest allowable under
the laws of the State of New York (“Default Rate”).
 
2.           Senior Secured Note Purchase Agreement; Security.
 
(a)           This Note is issued pursuant to, and subject in all respects to,
the terms of that certain Senior Secured Note Purchase Agreement (the “Note
Agreement”), dated as of the date hereof, by and among the Company, the Lender
and AB Value Partners, L.P.. Capitalized terms used but not defined herein shall
have the meaning set forth in the Note Agreement.
 


 
 

--------------------------------------------------------------------------------

 


(b)           The indebtedness evidenced by this Note is secured by all of the
assets of the Company, as further described in Section 6.
 
3.           Maturity.  The entire unpaid principal amount and all unpaid
accrued interest (collectively, the “Obligations”) shall become fully due and
payable on the third anniversary of the date hereof (the “Maturity Date”).
 
4.           Payments.
 
(a)             All payments of the Obligations shall be made in lawful money of
the United States of America to Lender, at the address specified in the Note
Agreement, or at such other address as may be specified from time to time by
Lender in a written notice delivered to the Company.  All payments shall be
applied first to accrued interest, expenses or fees due to Lender pursuant to
this Note or any other Loan Document, and thereafter to principal.
 
(b)             The Obligations under this Note may be prepaid by the Company at
any time without penalty upon first providing ten (10) days written notice to
Lender.
 
5.           Use of Proceeds.  The Company shall use the proceeds from this Note
for general working capital purposes.
 
6.           Security.
 
(a)           Except as set forth herein with respect to MILFAM Liens (as
defined in the Note Agreement), Permitted Liens (as defined below) and Permitted
Transactions (as defined below), this Note shall constitute a security agreement
for all purposes under applicable law. The Company hereby grants to Lender,
subject to any and all MILFAM Liens and Permitted Liens now or hereafter
existing with respect to same, a continuing first priority security interest in
all assets of the Company whether now owned or hereafter acquired, including all
proceeds therefrom (collectively, the “Collateral”) to secure the payment of
this Note and all other loans and advances (including all renewals,
modifications and extensions thereof) and all obligations of any and every kind
and nature of the Company and the Guarantors to Lender, whether arising prior
to, under or after this Note or any other Loan Documents, however incurred or
evidenced, plus all interest, reasonable costs, reasonable expenses and
reasonable attorneys’ fees, which may be made or incurred by Lender in the
disbursement, administration, and collection of such amounts, and in the
protection, maintenance, and liquidation of the Collateral. Except for MILFAM
Liens, Permitted Liens, whether or not now or hereafter existing, and Permitted
Transactions, whether or not now or hereafter contemplated or occurring, the
Company shall not sell, assign, transfer, pledge or otherwise dispose of or
encumber any Collateral to any third party while this Note is in effect without
the prior written consent of Lender in its sole discretion. Notwithstanding the
foregoing, the security interest granted pursuant to this Section 6(a) shall not
include any assets or equity of Hearthstone Partners, LLC, a Massachusetts
limited liability company, if the same is acquired by the Company after the date
hereof, so long as such entity remains a direct, wholly-owned subsidiary of
Hearthstone Associates, LLC, a Massachusetts limited liability
company.  Notwithstanding the foregoing, the security interest granted pursuant
to this Section 6(a) shall be pari passu in nature with the security interests
granted to MILFAM under the MILFAM Loan Documents (as defined in the Note
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)   The Company shall execute and deliver to Lender, concurrently with the
Company’s execution of this Note and at any time or times hereafter at the
request of Lender, all financing statements, assignments, affidavits, reports,
notices, schedules of accounts, letters of authority and all other documents
that Lender may reasonably request, in form satisfactory to Lender, to perfect
and maintain perfected Lender’s security interests in the Collateral. In
addition, the Company irrevocably authorizes Lender, its agents, attorneys, and
representatives, to file financing statements and amendments thereto at the
Company’s expense, necessary to establish and maintain Lender’s perfected
security interest in the Collateral. In order to fully consummate all of the
transactions contemplated hereunder, the Company shall make appropriate entries
on its books and records disclosing Lender’s security interests in the
Collateral. Immediately upon full satisfaction of this Note, including payment
of all Obligations and reasonable fees and expenses due to Lender hereunder and
pursuant to the Loan Documents (collectively, the “Liabilities”), without
further notice from the Company, the Company may terminate any financing
statements, assignments, affidavits, reports, notices, schedules of accounts,
letters of authority and all other documents used to perfect and maintain
perfected Lender’s security interests in the Collateral.
 
(c)      For purposes of this Agreement, “Permitted Liens” means:
 
(i)           purchase money security interests to secure purchase money
indebtedness of the Company, so long as such security interests arise or are
created (A) in the ordinary course of business and consistent with past
practices and (B) substantially contemporaneously with the purchase or
acquisition by the Company of the respective property or assets to which such
security interests relate and the incurrence of the respective purchase money
indebtedness which such security interests secure, secure only the respective
purchase money indebtedness so incurred by the Company to enable the Company to
so purchase or acquire such property or assets, and no other indebtedness, and
encumber only the respective property or assets so purchased or acquired, and no
other property or assets of the Company;
 
(ii)           any liens arising in connection with capital leases or equipment
financing arrangements of the Company;
 
(iii)           liens acquired with liabilities assumed by the Company in
connection with acquisitions of existing businesses, business divisions, or
assets, in whole or in part after the date hereof;
 
(iv)           carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, processor’s, landlord’s liens or other like liens arising in the
ordinary course of business that are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings;
 
(v)           liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits and
similar statutory obligations (excluding liens arising under ERISA), provided
that no enforcement proceedings in respect of such liens are pending and
provisions have been made for the payment of such liens on the books of such
person as may be required by generally accepted accounting principles; and
 
 
3

--------------------------------------------------------------------------------

 
 
 
(vi)   (i) liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations, bids, leases, fee and expense
arrangements with trustees and fiscal agents, trade contracts, surety and appeal
bonds, performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations.
 
(d)      For purposes of this Note, “Permitted Transactions” means:  (i) the
sale, assignment, transfer, sublease, disposal or other transfer of the
Company’s restaurants or operating assets of the Company’s restaurants to
franchisees, landlords, subtenants, or other third parties (but not affiliates
of the Company or the Guarantors) with respect to restaurants (A) closed due to
expiration or termination of leases in the ordinary course of business, and (B)
franchised to franchisees in the ordinary course of business; and (ii) the
transfer or assignment of the Company’s business or assets to an affiliated
entity owned or controlled by the Company provided that any such assignment or
transfer expressly includes the transfer and assignment of this Note and the
Ancillary Agreements (as defined below) to and assumption thereof by such
affiliated entity.   Unless otherwise agreed to by the Company and the Lender,
the Lender’s pro rata share, based on the principal outstanding balance under
this Note, the Senior Secured Promissory Note dated as of the date hereof made
by the Company in favor of AB Value Partners, L.P., and the MILFAM Note, net
cash proceeds from the sale of any assets pursuant to clause (d)(i) above in
this paragraph shall be applied towards the outstanding Obligations.
 
7.           Default.
 
(a)             Events of Default.  For purposes of this Note, any of the
following events shall constitute an “Event of Default”:
 
(i)           The Company shall fail to pay when due any Obligations hereunder;
 
(ii)           Any representation or warranty of the Company under the Note
Agreement, the other Loan Documents or any agreement ancillary thereto
(collectively, the “Ancillary Agreements”), as applicable, shall be untrue in
any material respect as of the date made;
 
(iii)           the Company shall breach any covenant set forth in this Note or
the Ancillary Agreements, taking into account applicable periods of notice and
cure, if any; provided, however, that, in the event no grace or cure period is
so provided, the Company shall have a period of (A) three (3) days after the
earlier of the Company’s actual knowledge thereof and written notice of
non-compliance to cure such non-compliance to the extent it relates to any
monetary default and (B) twenty (20) days after the earlier of the Company’s
actual knowledge thereof and written notice of non-compliance to cure any other
non-compliance; provided that, in the event that any default described in clause
(B) cannot reasonably be cured within such twenty (20) day period, then the
Company shall have an additional ten (10) days in which to cure such
non-compliance, so long as the Company continues to diligently pursue curing
such non-compliance;
 
 
4

--------------------------------------------------------------------------------

 
 
 
(iv)   The Company makes an assignment for the benefit of creditors, or admits
in writing its inability to pay its debts as they become due, or files a
voluntary petition for bankruptcy, or files any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, dissolution
or similar relief under any present or future statute, law or regulation, or
seeks or consents to or acquiesces in the appointment of any trustee, receiver
or liquidator of the Company, or of all or any substantial part of the
properties of the Company, or the Company or its respective directors or
majority stockholders takes any action looking to the dissolution, liquidation
or winding up of the Company;
 
(v)           An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Guarantor under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Guarantor or for a substantial part of
the property or assets of the Company or any Guarantor or (iii) the winding-up
or liquidation of the Company or any Guarantor; and such proceeding or petition
shall continue undismissed for thirty (30) days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(vi)           One or more judgments shall be rendered against the Company or
any Guarantor or any combination thereof and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Company or any Guarantor to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $250,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Change;
 
(vii)           If any material portion of the Collateral or the Guarantor
Collateral (as defined in the Guaranty) is attached, seized, subjected to a writ
or distress warrant, or is levied upon, or comes into the possession of any
trustee, receiver or person acting in a similar capacity and such attachment,
seizure, writ or distress warrant or levy has not been removed, discharged or
rescinded within fifteen (15) days, or if the Company is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, or if a judgment or other claim becomes a
lien upon any material portion of the Collateral or the Guarantor Collateral, or
if a notice of lien, levy, or assessment is filed of record with respect to any
material portion of the Collateral or the Guarantor Collateral by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within fifteen (15)  days after the Company receives notice thereof;
 
(viii)           There shall occur any material event of loss, theft, damage or
destruction of any Collateral or the Guarantor Collateral for which there is
less than 80% insurance coverage (subject to reasonable deductibles as
determined by the Company and consistent with the Company’s past practices); or
 
(ix)           The occurrence of any event (financial or otherwise) resulting
in, or which will likely result in, a Material Adverse Change in the Company or
the Guarantors, as determined by Lender in its reasonable discretion, and
remains uncured for a period of fifteen
 


 
5

--------------------------------------------------------------------------------

 


(15) days following the earlier of the Company’s knowledge of such event and
written notice of such event by Lender to the Company (or, such longer period of
time as reasonable given the circumstances if such occurrence is not reasonably
curable within such thirty (30) day period and provided that the Company is
taking steps to cure such occurrence during such thirty (30) day period and
thereafter diligently pursues to completion).
 
Additionally, an Event of Default (as defined therein) under the MILFAM Note
shall be deemed an Event of Default hereunder, and an Event of Default hereunder
shall be deemed an Event of Default under the MILFAM Note.
 
(b)             Consequences of Events of Default.  If any Event of Default
shall occur for any reason, whether voluntary or involuntary, or continue beyond
the expiration of any applicable cure period:
 
(i)           upon notice or demand, the Lender may declare the outstanding
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, to be due and payable, whereupon
each of the foregoing shall be and become immediately due and payable, and the
Company shall immediately pay to Lender all such indebtedness, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any
Ancillary Agreement to the contrary notwithstanding; provided, however, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, shall automatically be due
immediately without notice of any kind;
 
(ii)           the Company shall, at a minimum, comply with all lease
obligations for at least the twenty (20) retail stores (the “Key Stores”) chosen
by Lender pursuant to this Section 7(b)(ii), notwithstanding any other
agreement, obligation or rights of the Company to the contrary at such
time.  For purposes of determining the Key Stores, upon the occurrence of an
Event of Default and for so long as the Event of Default is continuing, the
Company shall provide Lender, its agents and designees with (i) immediate access
to all financial and operational data with respect to all Company retail stores,
(ii) immediate access to Company executives, employees and agents with knowledge
of the foregoing for purposes of discussion and diligence (A) to the extent the
Company has the authority to grant such access and (B) so long as the Company is
permitted to attend and participate in any discussions with the foregoing and
(iii) any other information reasonably requested by Lender. Lender shall deliver
its initial list of Key Stores to the Company not later than thirty (30) days
after the occurrence of any Event of Default, so long as the Company has
provided all access and information required by the previous sentence, and, if
not, such period shall be extended on a day-for-day basis (but the Company’s
failure to comply therewith shall be deemed a separate and immediate Event of
Default).  Further, upon the occurrence of an Event of Default and for so long
as an Event of Default is continuing, the Lender shall have the right, but not
the obligation, to (A) receive copies of all financial and operational data
reported to the Company by, from or with respect to the Key Stores promptly
after the Company’s receipt thereof and (B) modify or substitute other
 


 
6

--------------------------------------------------------------------------------

 


Company retail stores for Key Stores in its sole discretion (but with written
notice to the Company). In addition, notwithstanding any provision of this Note,
the Note Agreement or any Ancillary Agreement to the contrary, upon the
occurrence of an Event of Default and for so long as an Event of Default is
continuing, the Company shall not sell, transfer or dispose of any Key Store,
directly or indirectly, without the prior written consent of Lender.
 
(iii)           Lender may exercise from time to time any rights and remedies
available to it under applicable law, including without limitation the right to:
(a) immediate possession of the Collateral by Lender, (b) institute legal
proceedings to foreclose upon the lien and security interest granted by this
Note or for the sale of all Collateral, to recover judgment for all amounts then
due and owing from the Company, and to collect the same out of any Collateral or
the proceeds of any sale of the Collateral, and (c) peacefully enter upon any
premises (whether it be the Lender, its agents or attorneys, or an appointment
of a receiver selected or appointed by Lender to which Debtor shall consent to
in all respects) where Collateral may then be located, and take possession of
all or any of it and/or render it unusable and without being responsible for
loss or damage to such Collateral, hold, operate, sell, lease, or dispose of all
or any Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Lender may deem
fit, without any previous demand or advertisement (unless such demand or
advertisement is expressly required by law).
 
The Company agrees to pay Lender all out-of-pocket costs and expenses reasonably
incurred by Lender in any effort to collect indebtedness under this Note and to
exercise remedies under the Note Agreement or any Ancillary Agreement,
including, without limitation, reasonable attorneys’ fees, and to pay interest
at the Default Rate on such costs and expenses to the extent not paid when
demanded.  Lender may exercise any and all of its remedies under the Note
Agreement or any Ancillary Agreement contemporaneously or separately from the
exercise of any other remedies hereunder or under applicable law.
 
8.           Lost, Stolen, Destroyed or Mutilated Note.  In case this Note shall
be mutilated, lost, stolen or destroyed, the Company shall issue a new Note of
like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of any mutilated Note, or
in lieu of any Note lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note and
an agreement from Lender to indemnify the Company against any claim that may be
made against the Company on account of the mutilation, loss, theft or
destruction of this Note.
 
9.           Governing Law.  This Note is to be construed in accordance with and
governed by the laws of the State of New York, without regard to principles of
conflict of laws.
 
10.           Amendment and Waiver.  Any term of this Note may be amended and
the observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consents of each of Lender and the Company.
 
11.           Notices.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Note shall be
made in accordance with Section 8(d) of the Note Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
 
12.   Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
13.           Successors and Assigns; Assignment.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. Neither party may assign this Agreement without the
prior written consent of the other party; provided, however, that this Note may
be transferred or assigned by Lender, in compliance with applicable law, to AB
Value Management LLC without the prior written consent of the
Company.  Additionally, upon the death of an owner of Lender, such owner’s
interest in this Note may be transferred or assigned, in compliance with
applicable law, by will or the laws of intestate succession, if applicable.
 
14.           Remedies Cumulative; Failure or Indulgence Not a Waiver.  The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note, the Note Agreement and the Ancillary
Agreements.  No failure or delay on the part of Lender in the exercise of any
power, right or privilege hereunder or under this Note, the Note Agreement or
any Ancillary Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.
 
15.           Payments.  Whenever any payment of cash is to be made by the
Company to Lender pursuant to this Note, such payment shall be made in lawful
money of the United States of America by, at the Company’s option, a check drawn
on the account of the Company and sent via overnight courier service to Lender
at the address previously provided to the Company in writing (which address
shall initially be the address for Lender as set forth in the Note Agreement),
electronic funds transfer, or wire transfer of immediately available funds, to
an account designated in writing by Lender.  Whenever any payment to be made
shall otherwise be due on a day which is not a business day, such payment shall
be made on the immediately succeeding Business Day and such extension of time
shall be included in the computation of accrued interest.
 
16.           Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Lender shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.
 
 
8

--------------------------------------------------------------------------------

 
 
 
17.   Waiver of Notice.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
or the Ancillary Agreements.
 
[Signature Page Follows]
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.
 

 
COSI, INC., a Delaware corporation
                    By:                 Name:                Title:             

 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 


 
Execution Version
 
THIS SENIOR SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS.




SENIOR SECURED PROMISSORY NOTE


 

$500,000.00
May ___, 2014
Effective Date

 
FOR VALUE RECEIVED, Cosi, Inc., a Delaware corporation (the “Company”), promises
to pay to the order of AB VALUE PARTNERS, L.P., a Delaware limited partnership,
or its registered assigns (“Lender”), the principal sum of Five Hundred Thousand
Dollars ($500,000) (the “Principal Amount”) with interest on the outstanding
principal amount accruing as set forth in Section 1. Interest shall commence
with the date hereof and shall continue on the outstanding principal of this
Senior Secured Promissory Note (this “Note”) as set forth in Section 1 until
paid in accordance with the provisions hereof.


1.           Interest.
 
(a)             Interest shall accrue on the outstanding Principal Amount at the
rate of nine percent (9%) per annum (computed on the basis of actual days
elapsed and a fiscal year of 364 days).
 
(b)             Accrued interest shall be payable semi-annually, in arrears, on
each successive six (6) month anniversary of the Effective Date. Notwithstanding
the foregoing, but provided the Company is not then in default pursuant to this
Note or any other Loan Document, the Company may elect to pay the interest due
for the first two (2) semi-annual interest payments following the Effective Date
by converting such interest amount to principal (the “PIK Right”), which
converted interest amount shall then be treated for all purposes as principal
under this Note, including that it shall incur interest; provided that, if the
Company elects to convert interest to principal pursuant to this Section 1(b),
such interest shall be deemed to have accrued at the rate of eleven percent
(11%) per annum (computed on the basis of actual days elapsed and a fiscal year
of 364 days).  The election of the PIK Right shall be made by written notice to
Lender not later than one (1) business day prior to the date such interest
payment is due, and the Company’s failure to so exercise the PIK Right shall be
deemed a waiver thereof.     
 
(c)             Upon any default pursuant to this Note or any other Loan
Document, this Note shall bear interest at the rate of the lesser of (i)
thirteen percent (13%) and (ii) such maximum rate of interest allowable under
the laws of the State of New York (“Default Rate”).
 
2.           Senior Secured Note Purchase Agreement; Security.
 
(a)           This Note is issued pursuant to, and subject in all respects to,
the terms of that certain Senior Secured Note Purchase Agreement (the “Note
Agreement”), dated as of the date hereof, by and among the Company, the Lender
and AB Opportunity Fund LLC. Capitalized terms used but not defined herein shall
have the meaning set forth in the Note Agreement.
 


 
 

--------------------------------------------------------------------------------

 


(b)           The indebtedness evidenced by this Note is secured by all of the
assets of the Company, as further described in Section 6.
 
3.           Maturity.  The entire unpaid principal amount and all unpaid
accrued interest (collectively, the “Obligations”) shall become fully due and
payable on the third anniversary of the date hereof (the “Maturity Date”).
 
4.           Payments.
 
(a)             All payments of the Obligations shall be made in lawful money of
the United States of America to Lender, at the address specified in the Note
Agreement, or at such other address as may be specified from time to time by
Lender in a written notice delivered to the Company.  All payments shall be
applied first to accrued interest, expenses or fees due to Lender pursuant to
this Note or any other Loan Document, and thereafter to principal.
 
(b)             The Obligations under this Note may be prepaid by the Company at
any time without penalty upon first providing ten (10) days written notice to
Lender.
 
5.           Use of Proceeds.  The Company shall use the proceeds from this Note
for general working capital purposes.
 
6.           Security.
 
(a)           Except as set forth herein with respect to MILFAM Liens (as
defined in the Note Agreement), Permitted Liens (as defined below) and Permitted
Transactions (as defined below), this Note shall constitute a security agreement
for all purposes under applicable law. The Company hereby grants to Lender,
subject to any and all MILFAM Liens and Permitted Liens now or hereafter
existing with respect to same, a continuing first priority security interest in
all assets of the Company whether now owned or hereafter acquired, including all
proceeds therefrom (collectively, the “Collateral”) to secure the payment of
this Note and all other loans and advances (including all renewals,
modifications and extensions thereof) and all obligations of any and every kind
and nature of the Company and the Guarantors to Lender, whether arising prior
to, under or after this Note or any other Loan Documents, however incurred or
evidenced, plus all interest, reasonable costs, reasonable expenses and
reasonable attorneys’ fees, which may be made or incurred by Lender in the
disbursement, administration, and collection of such amounts, and in the
protection, maintenance, and liquidation of the Collateral. Except for MILFAM
Liens, Permitted Liens, whether or not now or hereafter existing, and Permitted
Transactions, whether or not now or hereafter contemplated or occurring, the
Company shall not sell, assign, transfer, pledge or otherwise dispose of or
encumber any Collateral to any third party while this Note is in effect without
the prior written consent of Lender in its sole discretion. Notwithstanding the
foregoing, the security interest granted pursuant to this Section 6(a) shall not
include any assets or equity of Hearthstone Partners, LLC, a Massachusetts
limited liability company, if the same is acquired by the Company after the date
hereof, so long as such entity remains a direct, wholly-owned subsidiary of
Hearthstone Associates, LLC, a Massachusetts limited liability
company.  Notwithstanding the foregoing, the security interest granted pursuant
to this Section 6(a) shall be pari passu in nature with the security interests
granted to MILFAM under the MILFAM Loan Documents (as defined in the Note
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)  The Company shall execute and deliver to Lender, concurrently with the
Company’s execution of this Note and at any time or times hereafter at the
request of Lender, all financing statements, assignments, affidavits, reports,
notices, schedules of accounts, letters of authority and all other documents
that Lender may reasonably request, in form satisfactory to Lender, to perfect
and maintain perfected Lender’s security interests in the Collateral. In
addition, the Company irrevocably authorizes Lender, its agents, attorneys, and
representatives, to file financing statements and amendments thereto at the
Company’s expense, necessary to establish and maintain Lender’s perfected
security interest in the Collateral. In order to fully consummate all of the
transactions contemplated hereunder, the Company shall make appropriate entries
on its books and records disclosing Lender’s security interests in the
Collateral. Immediately upon full satisfaction of this Note, including payment
of all Obligations and reasonable fees and expenses due to Lender hereunder and
pursuant to the Loan Documents (collectively, the “Liabilities”), without
further notice from the Company, the Company may terminate any financing
statements, assignments, affidavits, reports, notices, schedules of accounts,
letters of authority and all other documents used to perfect and maintain
perfected Lender’s security interests in the Collateral.
 
(c)      For purposes of this Agreement, “Permitted Liens” means:
 
(i)           purchase money security interests to secure purchase money
indebtedness of the Company, so long as such security interests arise or are
created (A) in the ordinary course of business and consistent with past
practices and (B) substantially contemporaneously with the purchase or
acquisition by the Company of the respective property or assets to which such
security interests relate and the incurrence of the respective purchase money
indebtedness which such security interests secure, secure only the respective
purchase money indebtedness so incurred by the Company to enable the Company to
so purchase or acquire such property or assets, and no other indebtedness, and
encumber only the respective property or assets so purchased or acquired, and no
other property or assets of the Company;
 
(ii)           any liens arising in connection with capital leases or equipment
financing arrangements of the Company;
 
(iii)           liens acquired with liabilities assumed by the Company in
connection with acquisitions of existing businesses, business divisions, or
assets, in whole or in part after the date hereof;
 
(iv)           carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, processor’s, landlord’s liens or other like liens arising in the
ordinary course of business that are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings;
 
(v)           liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits and
similar statutory obligations (excluding liens arising under ERISA), provided
that no enforcement proceedings in respect of such liens are pending and
provisions have been made for the payment of such liens on the books of such
person as may be required by generally accepted accounting principles; and
 
 
3

--------------------------------------------------------------------------------

 
 
 
(vi)   (i) liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations, bids, leases, fee and expense
arrangements with trustees and fiscal agents, trade contracts, surety and appeal
bonds, performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations.
 
(d)      For purposes of this Note, “Permitted Transactions” means:  (i) the
sale, assignment, transfer, sublease, disposal or other transfer of the
Company’s restaurants or operating assets of the Company’s restaurants to
franchisees, landlords, subtenants, or other third parties (but not affiliates
of the Company or the Guarantors) with respect to restaurants (A) closed due to
expiration or termination of leases in the ordinary course of business, and (B)
franchised to franchisees in the ordinary course of business; and (ii) the
transfer or assignment of the Company’s business or assets to an affiliated
entity owned or controlled by the Company provided that any such assignment or
transfer expressly includes the transfer and assignment of this Note and the
Ancillary Agreements (as defined below) to and assumption thereof by such
affiliated entity.   Unless otherwise agreed to by the Company and the Lender,
the Lender’s pro rata share, based on the principal outstanding balance under
this Note, the Senior Secured Promissory Note dated as of the date hereof made
by the Company in favor of AB Opportunity Fund LLC, and the MILFAM Note, net
cash proceeds from the sale of any assets pursuant to clause (d)(i) above in
this paragraph shall be applied towards the outstanding Obligations.
 
7.           Default.
 
(a)             Events of Default.  For purposes of this Note, any of the
following events shall constitute an “Event of Default”:
 
(i)           The Company shall fail to pay when due any Obligations hereunder;
 
(ii)           Any representation or warranty of the Company under the Note
Agreement, the other Loan Documents or any agreement ancillary thereto
(collectively, the “Ancillary Agreements”), as applicable, shall be untrue in
any material respect as of the date made;
 
(iii)           the Company shall breach any covenant set forth in this Note or
the Ancillary Agreements, taking into account applicable periods of notice and
cure, if any; provided, however, that, in the event no grace or cure period is
so provided, the Company shall have a period of (A) three (3) days after the
earlier of the Company’s actual knowledge thereof and written notice of
non-compliance to cure such non-compliance to the extent it relates to any
monetary default and (B) twenty (20) days after the earlier of the Company’s
actual knowledge thereof and written notice of non-compliance to cure any other
non-compliance; provided that, in the event that any default described in clause
(B) cannot reasonably be cured within such twenty (20) day period, then the
Company shall have an additional ten (10) days in which to cure such
non-compliance, so long as the Company continues to diligently pursue curing
such non-compliance;
 
 
4

--------------------------------------------------------------------------------

 
 
 
(iv)   The Company makes an assignment for the benefit of creditors, or admits
in writing its inability to pay its debts as they become due, or files a
voluntary petition for bankruptcy, or files any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, dissolution
or similar relief under any present or future statute, law or regulation, or
seeks or consents to or acquiesces in the appointment of any trustee, receiver
or liquidator of the Company, or of all or any substantial part of the
properties of the Company, or the Company or its respective directors or
majority stockholders takes any action looking to the dissolution, liquidation
or winding up of the Company;
 
(v)           An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Guarantor under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Guarantor or for a substantial part of
the property or assets of the Company or any Guarantor or (iii) the winding-up
or liquidation of the Company or any Guarantor; and such proceeding or petition
shall continue undismissed for thirty (30) days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(vi)           One or more judgments shall be rendered against the Company or
any Guarantor or any combination thereof and the same shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Company or any Guarantor to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $250,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Change;
 
(vii)           If any material portion of the Collateral or the Guarantor
Collateral (as defined in the Guaranty) is attached, seized, subjected to a writ
or distress warrant, or is levied upon, or comes into the possession of any
trustee, receiver or person acting in a similar capacity and such attachment,
seizure, writ or distress warrant or levy has not been removed, discharged or
rescinded within fifteen (15) days, or if the Company is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, or if a judgment or other claim becomes a
lien upon any material portion of the Collateral or the Guarantor Collateral, or
if a notice of lien, levy, or assessment is filed of record with respect to any
material portion of the Collateral or the Guarantor Collateral by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within fifteen (15)  days after the Company receives notice thereof;
 
(viii)           There shall occur any material event of loss, theft, damage or
destruction of any Collateral or the Guarantor Collateral for which there is
less than 80% insurance coverage (subject to reasonable deductibles as
determined by the Company and consistent with the Company’s past practices); or
 
(ix)           The occurrence of any event (financial or otherwise) resulting
in, or which will likely result in, a Material Adverse Change in the Company or
the Guarantors, as determined by Lender in its reasonable discretion, and
remains uncured for a period of fifteen
 


 
5

--------------------------------------------------------------------------------

 


(15) days following the earlier of the Company’s knowledge of such event and
written notice of such event by Lender to the Company (or, such longer period of
time as reasonable given the circumstances if such occurrence is not reasonably
curable within such thirty (30) day period and provided that the Company is
taking steps to cure such occurrence during such thirty (30) day period and
thereafter diligently pursues to completion).
 
Additionally, an Event of Default (as defined therein) under the MILFAM Note
shall be deemed an Event of Default hereunder, and an Event of Default hereunder
shall be deemed an Event of Default under the MILFAM Note.
 
(b)             Consequences of Events of Default.  If any Event of Default
shall occur for any reason, whether voluntary or involuntary, or continue beyond
the expiration of any applicable cure period:
 
(i)           upon notice or demand, the Lender may declare the outstanding
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, to be due and payable, whereupon
each of the foregoing shall be and become immediately due and payable, and the
Company shall immediately pay to Lender all such indebtedness, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any
Ancillary Agreement to the contrary notwithstanding; provided, however, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, shall automatically be due
immediately without notice of any kind;
 
(ii)           the Company shall, at a minimum, comply with all lease
obligations for at least the twenty (20) retail stores (the “Key Stores”) chosen
by Lender pursuant to this Section 7(b)(ii), notwithstanding any other
agreement, obligation or rights of the Company to the contrary at such
time.  For purposes of determining the Key Stores, upon the occurrence of an
Event of Default and for so long as the Event of Default is continuing, the
Company shall provide Lender, its agents and designees with (i) immediate access
to all financial and operational data with respect to all Company retail stores,
(ii) immediate access to Company executives, employees and agents with knowledge
of the foregoing for purposes of discussion and diligence (A) to the extent the
Company has the authority to grant such access and (B) so long as the Company is
permitted to attend and participate in any discussions with the foregoing and
(iii) any other information reasonably requested by Lender. Lender shall deliver
its initial list of Key Stores to the Company not later than thirty (30) days
after the occurrence of any Event of Default, so long as the Company has
provided all access and information required by the previous sentence, and, if
not, such period shall be extended on a day-for-day basis (but the Company’s
failure to comply therewith shall be deemed a separate and immediate Event of
Default).  Further, upon the occurrence of an Event of Default and for so long
as an Event of Default is continuing, the Lender shall have the right, but not
the obligation, to (A) receive copies of all financial and operational data
reported to the Company by, from or with respect to the Key Stores promptly
after the Company’s receipt thereof and (B) modify or substitute other
 


 
6

--------------------------------------------------------------------------------

 


Company retail stores for Key Stores in its sole discretion (but with written
notice to the Company). In addition, notwithstanding any provision of this Note,
the Note Agreement or any Ancillary Agreement to the contrary, upon the
occurrence of an Event of Default and for so long as an Event of Default is
continuing, the Company shall not sell, transfer or dispose of any Key Store,
directly or indirectly, without the prior written consent of Lender.
 
(iii)           Lender may exercise from time to time any rights and remedies
available to it under applicable law, including without limitation the right to:
(a) immediate possession of the Collateral by Lender, (b) institute legal
proceedings to foreclose upon the lien and security interest granted by this
Note or for the sale of all Collateral, to recover judgment for all amounts then
due and owing from the Company, and to collect the same out of any Collateral or
the proceeds of any sale of the Collateral, and (c) peacefully enter upon any
premises (whether it be the Lender, its agents or attorneys, or an appointment
of a receiver selected or appointed by Lender to which Debtor shall consent to
in all respects) where Collateral may then be located, and take possession of
all or any of it and/or render it unusable and without being responsible for
loss or damage to such Collateral, hold, operate, sell, lease, or dispose of all
or any Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Lender may deem
fit, without any previous demand or advertisement (unless such demand or
advertisement is expressly required by law).
 
The Company agrees to pay Lender all out-of-pocket costs and expenses reasonably
incurred by Lender in any effort to collect indebtedness under this Note and to
exercise remedies under the Note Agreement or any Ancillary Agreement,
including, without limitation, reasonable attorneys’ fees, and to pay interest
at the Default Rate on such costs and expenses to the extent not paid when
demanded.  Lender may exercise any and all of its remedies under the Note
Agreement or any Ancillary Agreement contemporaneously or separately from the
exercise of any other remedies hereunder or under applicable law.
 
8.           Lost, Stolen, Destroyed or Mutilated Note.  In case this Note shall
be mutilated, lost, stolen or destroyed, the Company shall issue a new Note of
like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of any mutilated Note, or
in lieu of any Note lost, stolen or destroyed, upon receipt of evidence
satisfactory to the Company of the loss, theft or destruction of such Note and
an agreement from Lender to indemnify the Company against any claim that may be
made against the Company on account of the mutilation, loss, theft or
destruction of this Note.
 
9.           Governing Law.  This Note is to be construed in accordance with and
governed by the laws of the State of New York, without regard to principles of
conflict of laws.
 
10.           Amendment and Waiver.  Any term of this Note may be amended and
the observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consents of each of Lender and the Company.
 
11.           Notices.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Note shall be
made in accordance with Section 8(d) of the Note Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
 
12.   Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
13.           Successors and Assigns; Assignment.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. Neither party may assign this Agreement without the
prior written consent of the other party; provided, however, that this Note may
be transferred or assigned by Lender, in compliance with applicable law, to AB
Value Management LLC without the prior written consent of the
Company.  Additionally, upon the death of an owner of Lender, such owner’s
interest in this Note may be transferred or assigned, in compliance with
applicable law, by will or the laws of intestate succession, if applicable.
 
14.           Remedies Cumulative; Failure or Indulgence Not a Waiver.  The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note, the Note Agreement and the Ancillary
Agreements.  No failure or delay on the part of Lender in the exercise of any
power, right or privilege hereunder or under this Note, the Note Agreement or
any Ancillary Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.
 
15.           Payments.  Whenever any payment of cash is to be made by the
Company to Lender pursuant to this Note, such payment shall be made in lawful
money of the United States of America by, at the Company’s option, a check drawn
on the account of the Company and sent via overnight courier service to Lender
at the address previously provided to the Company in writing (which address
shall initially be the address for Lender as set forth in the Note Agreement),
electronic funds transfer, or wire transfer of immediately available funds, to
an account designated in writing by Lender.  Whenever any payment to be made
shall otherwise be due on a day which is not a business day, such payment shall
be made on the immediately succeeding Business Day and such extension of time
shall be included in the computation of accrued interest.
 
16.           Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Lender shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.
 
 
8

--------------------------------------------------------------------------------

 
 
 
17.   Waiver of Notice.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
or the Ancillary Agreements.
 
[Signature Page Follows]
 
 
 
 


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.
 

 
COSI, INC., a Delaware corporation
                    By:                 Name:                Title:             

 
 
 
 
10

--------------------------------------------------------------------------------

 

